Citation Nr: 0831451	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  00-24 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
hemangioma of the left ankle prior to August 7, 2003.

2.  Entitlement to a rating in excess of 10 percent for 
hemangioma of the left ankle from August 7, 2003, through 
August 18, 2004.

3.  Entitlement to a rating in excess of 10 percent for 
hemangioma of the left ankle from August 19, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey which continued the 10 percent 
evaluation for service-connected left ankle hemangioma.

The Board notes that in an October 2002 rating decision, the 
RO denied the veteran's claim to reopen a previously denied 
claim of entitlement to service connection for a psychiatric 
disorder on the grounds that no new and material evidence had 
been received.  In a January 2006 statement, it appears that 
the veteran wishes to reopen his service connection claim for 
a psychiatric disorder.  This issue has not yet been 
adjudicated by the RO and is referred back for the 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Scars from the donor sites for the veteran's skin grafts 
are superficial and currently measure 5 cm by 4 cm, 7 cm by 8 
cm, and 10 cm by 5 cm.

3.  Before August 7, 2003, the veteran's hematoma was 
analogous to a deep scar that measured approximately 50 sq. 
cm.

4.  From August 7, 2003, through August 18, 2004, the 
veteran's hematoma was analogous to a deep scar that measured 
approximately 100 sq. cm.

5.  From August 19, 2004, the veteran's hematoma of the left 
ankle is presently analogous to a deep scar that measures 
approximately 60 sq. cm. and covers 1.5 percent of the total 
body surface area.


CONCLUSIONS OF LAW

1.  Before August 7, 2003, the criteria for a rating in 
excess of 10 percent for a left ankle hematoma were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7806 (before and after August 
30, 2002).

2.  The criteria for a rating of 20 percent for a left ankle 
hematoma from August 7, 2003, through August 18, 2004, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7806 (before 
and after August 30, 2002).

3.  From August 19, 2004, the criteria for a rating in excess 
of 10 percent for a left ankle hematoma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7806 (before and after August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  Such notice was 
provided to the veteran in correspondence from the RO in 
May 2007.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in May 2007.  All identified and 
authorized records relevant to the matter have been requested 
or obtained.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in May 2007 satisfied many of the requirements 
of the VCAA, the letter did not inform the veteran that he 
needed to show the effect that the worsening of his symptoms 
had on his employment and daily life.  The letter also did 
not specifically describe the requirements of the applicable 
Diagnostic Codes.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran was informed of the 
specific requirements of the applicable Diagnostic Codes in a 
statement of the case issued in August 2000.  After the 
Diagnostic Codes pertaining to scars and the skin were 
revised, the veteran was informed of the requirements of the 
new Diagnostic Codes in a supplemental statement of the case 
issued in February 2005.  The veteran was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, and 
the RO also readjudicated the case by way of a supplemental 
statement of the case issued in February 2008 after the 
notices were provided.  Thus, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Therefore, the analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

During the pendency of veteran's claim, the criteria for 
scars, disfigurement, and eczema, 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 and 7806, were revised effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

7801
Scars, burns, third degree:

Area or areas exceeding 1 square foot (0.1 sq. 
m.)
40

Area or areas exceeding one-half square foot 
(0.05 sq. m.)
30

Area or areas exceeding 12 square inches (77.4 
sq. cm.)
20

Area or areas exceeding 6 square inches (38.7 sq. 
cm.)
10

NOTE (1):  Actual third degree residual 
involvement required to the extent shown under 
7801.


NOTE (2):  Ratings for widely separated areas, as 
on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will 
be separately rated and combined.

38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to August 30, 
2002).

7801
Scars, other than head, face or neck, that are deep 
or that cause limited motion:

Area or areas exceeding 144 square inches (929 
sq. cm.)
40

Area or areas exceeding 72 square inches (465 sq. 
cm.)
30

Area or areas exceeding 12 square inches (77 sq. 
cm.)
20

Area or areas exceeding 6 square inches (39 sq. 
cm.)
10

NOTE (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance 
with § 4.25 of this part..


NOTE (2): A deep scar is one associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7801 (effective August 30, 
2002).

7802
Scars, burns, second degree:

Area or areas approximating 1 square foot (0.1 
sq. m.)
10

NOTE:  See NOTE (2) under Diagnostic Code 7801.

38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to August 30, 
2002).

7802
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:

Area or areas of 144 square inches (929 sq. cm.) 
or greater
10

NOTE Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
§ 4.25 of this part.


NOTE (2):  A superficial scar is one not 
associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (effective to August 
30, 2002).

7803
Scars, superficial, poorly nourished, with 
repeated ulceration 
10
38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to August 30, 
2002).

7803
Scars, superficial, unstable
10

NOTE (1):  An unstable scar is one where, for any 
reason, there is frequent loss of covering of 
skin over the scar.


NOTE (2):  A superficial scar is one not 
associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (effective August 30, 
2002).

7804
Scars, superficial, tender and painful on 
objective demonstration
10

NOTE:  The 10 percent rating will be assigned, 
when the requirements are met, even though the 
location may be on tip of finger or toe, and the 
rating may exceed the amputation value for the 
limited involvement.

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

7804
Scars, superficial, painful on examination
10

NOTE (1):  A superficial scar is one not 
associated with underlying soft tissue damage.


NOTE (2):  In this case, a 10 percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See 
§ 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective August 30, 
2002).

7805
Scars, other:


Rate on limitation of function of part affected.

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective both 
before and after August 30, 2002).

7806
Eczema:

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002).

7806
Dermatitis or eczema:

More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period
50

20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month period
30

At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period
10

Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the 
past 12-month period
0

Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability.

38 C.F.R. § 4.118, Diagnostic Code 7806 (effective August 30, 
2002).

Factual Background

In this case, a VA treatment note dated August 1999 shows 
that the veteran had a 
7 cm by 8 cm irregular atrophic patch with a 5 cm by 5 cm 
violaceous central nodular area on his left foot.  The 
examiner opined that it was a hemangioma.

In October 1999, the veteran received an ultrasound from a 
private physician which revealed no evidence of venous 
thrombosis in his lower extremities.  Magnetic resonance 
angiogram (MRA) of the left lower leg and ankle showed the 
presence of a good flow in the distal posterior tibial and 
anterior tibial arteries.  Concurrent private medical 
correspondence states that the veteran had a hemangioma at 
the left ankle that was occluded.

A private surgical pathology report from January 2000 shows 
that the veteran had a cavernous hemangioma which measured 
6.5 cm by 6.0 cm with underlying subcutaneous tissue which 
extended up to 0.5 cm.  Private medical correspondence from 
March 2000 indicates that the veteran had his hemangioma 
surgically excised with a skin graft.  It was noted that a 
small ulcerated area remained which required a weekly 
application of UNNA boots.

On VA examination in May 2000, it was noted that the veteran 
had a 7 cm by 6 cm irregular scar that was not painful to the 
touch and did not interfere with the range of motion of the 
left ankle.  The examiner also observed a 6 cm by 7 cm scar 
on the veteran's left ankle, not painful to the touch, which 
was a donor site for the veteran's skin graft.

The veteran indicated during the examination that he wore an 
elastic stocking on his left ankle.  He also stated that he 
put skin lotion on his skin graft site.  He said that he was 
not working and was not on his feet for long periods of time.  
The examiner indicated that the skin graft site measured 7.1 
cm in diameter.  A non-pitting edema was noted on the left 
lower leg.  Some mild discomfort on dorsiflexion was 
observed.  The veteran's gait was unremarkable.  The examiner 
opined that the veteran had a soft tissue deformity and 
advised the veteran to wear soft leather shoes due to the 
location of the graft site.

A VA treatment note from April 2003 shows that the veteran 
complained of his hemangioma bleeding while he showered.  It 
was noted that his hemangioma measured 6 cm by 4 cm.  There 
was no active oozing, but dried blood was noted.  Similar 
findings were noted in May 2003.

During a VA examination in May 2003, the veteran stated that 
he could not walk for long distances due to pain and fatigue.  
He said that he had lesions which would bleed every time he 
took a shower.  He was being treated with compression 
stockings.  He noted that a May 2003 MRI revealed deep 
arteriovenous malformation which extended to the subcutaneous 
tissue.  The examiner observed an 8 cm by 6 cm indurated 
depression of the left medial malleolus.  He noted no 
swelling and said that the depression did not interfere with 
the range of motion of his foot.  He also noted patches 
measuring 5 cm by 4 cm, 7 cm by 8 cm, and 10 cm by 5 cm on 
the veteran's left anterior and lateral thigh as well as the 
left lower abdomen from the veteran's skin grafts.

During a visit to a VA emergency room in June 2003, the 
veteran reported that he had increased edema in his left 
ankle.  He said he no longer wore his compression stockings 
because they were too tight.  The assessment was cellulitis.

The veteran told a VA examiner in June 2003 that he 
occasionally had episodes of bleeding.  In August 2003, he 
reported no pain and a decrease in bleeding.  The VA examiner 
noted an arteriovenous malformation on the veteran's left 
ankle which measured about 10 cm by 10 cm in size with an 
area of healed skin graft.  No bleeding, open ulcer, 
drainage, erythema, edema, or sign of infection was present.

A VA X-ray taken in December 2003 revealed no evidence of 
fracture or dislocation.  A December 2003 MRI showed a 
vascular lesion on the anteromedial aspect of the left ankle.  
It was noted that there was no change in the size of the 
lesion, and there was no change in the previously-seen 
involvement of the medial aspect of the distal tibia.

A March 2004 VA treatment note shows that no bleeding was 
evident.  Sensation was intact, and the veteran was able to 
move his toes.   He said in a July 2004 statement that he had 
difficulty walking.  

The veteran told a VA examiner in August 2004 that he did not 
experience pain or a loss of function of his left lower 
extremity.  A purple soft lesion measuring 7.5 cm by 8 cm was 
observed with no bleeding.  Sensation to light touch was 
intact.  The examiner noted no change from the veteran's 
previous visit.

In September 2004, the veteran indicated that the VA medical 
center was minimizing his trouble with his foot.  He wanted 
an additional surgery on his foot.  He said that showering 
could cause some bleeding, and he experienced some slight 
pain to the outside of his skin graft.  In a separate 
September 2004 statement, the veteran said that he almost 
bled to death.

VA emergency room notes from November 2004 through 
February 2005 show that the veteran frequently reported to 
have his left foot examined.  He also had his left foot 
examined in a private emergency room in November 2004.  The 
veteran reported that his foot was bleeding; the private 
examiner found no current bleeding.

A VA treatment note from April 2007 shows that the veteran 
complained of minimal bleeding following a minor trauma 
experienced two months previously.  It was noted that the 
veteran was last seen by the clinic in December 2004.

On VA examination in October 2007, the veteran reported a 
recurrence of his hemangioma.  It was noted that the 
hemangioma was not progressive as the size of the hemangioma 
was basically the same since the veteran's previous 
examination.  The veteran wore an ACE bandage over the 
hemangioma on a daily basis.  He reported that he did not use 
any medications for his skin condition, and it was observed 
that he was able to ambulate without difficulty.  At that 
time, the veteran also said that his hemangioma had not bled 
for the previous year.  The veteran said that he did not have 
pain or swelling at that time.  It was noted that the veteran 
was able to walk without difficulty and did not use any 
assistive devices.

The examiner noted that the hemangioma measured 8 cm by 6 cm.  
No active bleeding, pulsation, pain, or tenderness to 
palpation was observed.  The examiner stated that the tissue 
loss affected was 1.5 percent of the total body surface area, 
and as the hemangioma was in the foot area, the exposed area 
affected was 0 percent.  No itching or exfoliation was 
observed, however there was deformity with regards to the 
appearance.  There was no loss of distal pulses noted, and 
the veteran had intact sensation to touch on both feet.  The 
examiner found no involvement of bones, vascular system, or 
nerves.  No functional impairment was observed.

Analysis

As a preliminary matter, the Board notes that the applicable 
Diagnostic Codes for skin disorders changed during the course 
of this appeal.  Therefore, the Board will consider this 
appeal under the applicable Diagnostic Criteria both before 
and after August 20, 2002 (the date of change of the 
regulations).

First, the Board has considered the veteran's claims under 
the Diagnostic Codes in effect prior to August 20, 2002.  The 
Board notes that the veteran was previously awarded a 10 
percent evaluation under Diagnostic Code 7806.  None of the 
evidence of record indicates that the veteran has experienced 
constant itching or exudation; thus, a rating in excess of 10 
percent is not warranted under the version of Diagnostic Code 
7806 in effect prior to August 30, 2002.

Prior to August 30, 2002, there is no evidence of a scar 
analogous to a third-degree burn in an area that exceeded 
77.4 sq. cm.  Similarly, prior to August 30, 2002, none of 
the scars related to the veteran's skin grafts were analogous 
to a second-degree burn in an area that exceeded 0.1 sq. m.  
Thus, a rating in excess of 10 percent is not warranted for 
the veteran's hemangioma under the versions of Diagnostic 
Codes 7801 and 7802 in effect prior to August 30, 2002.  A 
separate evaluation for the scars remaining from the donor 
sites for the veteran's skin grafts is not warranted under 
the applicable criteria prior to August 30, 2002, as there is 
no evidence of repeated ulceration, pain, or limitation of 
movement due to the scars at donor sites for the skin grafts.  
See 38 C.F.R. § 4.118 Diagnostic Codes 7803, 7804, 7805 
(prior to August 30, 2002).

Next, the Board turns to the Diagnostic Codes effective after 
August 30, 2002.  Under the present requirements of 
Diagnostic Code 7806, at least 20 percent of the entire body 
must be affected in order warrant an evaluation in excess of 
10 percent.  As the October 2007 VA examiner noted that 1.5 
percent of the veteran's total body area is affected, an 
increased rating is not warranted under the present criteria 
of Diagnostic Code 7806.

The scars remaining from the donor sites for the veteran's 
skin grafts do not warrant a separate evaluation under 
Diagnostic Code 7802, as none of them consist of an area of 
929 sq. cm. or greater.  Additionally, none of the veteran's 
scars have been found to be unstable, painful on examination, 
or cause a limitation of motion; thus Diagnostic Codes 7803, 
7804, and 7805 are not applicable.

The Board notes that the present criteria for Diagnostic Code 
7801 provide for a 20 percent evaluation for a deep scar that 
covers an area exceeding 77 sq. cm.  According to a VA 
vascular clinic note dated August 7, 2003, the veteran's 
hemangioma measured about 10 cm by 10 cm.  That area is about 
100 sq. cm. and thus satisfies the criteria for a 20 percent 
evaluation.  It does not satisfy the criteria for an 
evaluation in excess of 20 percent under Diagnostic Code 7801 
as the area does not exceed 465 sq. cm.  A VA orthopedic 
clinic note dated August 19, 2004 indicates that the 
veteran's hemangioma measured 7.5 by 8 cm, or 60 sq. cm.  
Thus, for the period beginning August 18, 2004, a 10 percent 
evaluation, but no higher, is warranted for the veteran's 
hemangioma under Diagnostic Code 7801.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  In particular, the October 2007 VA examiner 
found no functional impairment due to this service-connected 
disorder.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for 
hemangioma of the left ankle prior to August 7, 2003 is 
denied.

Entitlement to a rating of 20 percent, but no higher, for 
hemangioma of the left ankle from August 7, 2003, through 
August 18, 2004 is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for 
hemangioma of the left ankle from August 19, 2004 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


